Citation Nr: 1138680	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease.

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease.  

3.  Entitlement to an initial compensable rating for tinea pedis, manuum, and cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO, in pertinent part, granted service connection and assigned an initial 0 percent (noncompensable) rating for tinea pedis, manuum, and cruris; and denied service connection for migraine headaches and dizziness.

In August 2011, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, a 30-day extension was granted to allow the Veteran to submit additional evidence; however, no additional evidence has been received.

Also at the Board hearing, the Veteran withdrew his appeal with regard to claims for service connection for hypertension and for an increased rating for diabetes mellitus.  Hence, these claims are no longer before the Board.  38 C.F.R. 
§ 20.204(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Migraine Headaches and Dizziness

In his June 2008 notice of disagreement (NOD), the Veteran asserted that his headaches and dizziness were related to his service-connected diabetes mellitus.  The Veteran does not assert, nor does the evidence show, that he had these symptoms during service.  During a November 2007 VA examination for diabetes mellitus, the Veteran reported that when his blood pressure is high, he sometimes gets dizzy when he stands up too fast and gets headaches.  During the August 2011 Board hearing, he alleged that his headaches and dizziness were related to his service-connected coronary artery disease.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  VA will not concede that a nonservice- connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448   (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). 

In June 2008, a VA examiner provided a medical opinion regarding the etiology of the Veteran's headaches and dizziness.  The examiner opined that the Veteran's complaints were "related to blood pressure, which is essential in nature.  This is less likely than not to be secondary to diabetes."  The Board points out that the examiner did not provide an opinion as to whether diabetes aggravates the Veteran's headaches and dizziness.  Furthermore, while the Veteran is not service-connected for hypertension, service connection was granted for coronary artery disease in a March 2011 rating decision.  Since then, the Veteran has asserted that his headaches and dizziness are related to his coronary artery disease; however, the RO has not developed or considered this theory of entitlement.  

Given the Veteran's assertions that his headaches and dizziness are related to a service-connected disability and the absence of any current medical opinion on the question of nexus (to include aggravation), the Board finds that further examination and medical opinion is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)  (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006). 

Tinea Pedis, Manuum, and Cruris

The most recent examination which includes findings pertaining to the Veteran's skin disorder was the November 2007 VA diabetes mellitus examination - almost four years ago.  The Board also points out that the Veteran has not been afforded a VA skin diseases examination.  Under these circumstances, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, would be helpful in evaluating the skin disability on appeal.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board also notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal (see 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a)).  Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As to this matter, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his service-connected skin disorder.   In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess, at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  However, the key is that the notice that was provided before service connection was granted was legally sufficient.  In this case, that has not been shown.  Thus, VA's duty to notify has not been satisfied with respect to the issue of entitlement to a higher initial evaluation for the service-connected skin disability.  

The record reflects that the Veteran was provided incomplete VCAA notice regarding this claim.  While a June 2008 letter provided general notice as to how VA determines disability ratings and the evidence used to make such determinations, it did not notify the Veteran as to the evidence necessary to substantiate the claim, the evidence VA would attempt to obtain, and the evidence that he was responsible for providing.  The earlier notice failed to include the skin.  Hence, on remand, the Veteran should be furnished with VCAA notice regarding this claim. 

All Claims

The evidence reflects that the Veteran receives ongoing treatment at the VA Memphis Medical Center (VAMC).  During the August 2011 Board hearing, he testified that he receives treatment for his skin disability from Dr. Brown at the VAMC.  The claims file includes VA outpatient treatment records dated from November 2007 to January 2011, but none of these records pertain to treatment for a skin disability.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  Hence, the RO must obtain and associate with the claims file any records of treatment for the Veteran at a VA facility that are currently not of record - specifically to include records of treatment for a skin disability from the Memphis VAMC. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA letter specifically concerning the claim for an increased rating for a skin disability.  The letter must notify him of the evidence not of record that is needed to substantiate the claim.  Also inform him of the information and evidence VA will attempt to obtain and that he is expected to provide.  

2.  The RO/AMC should obtain from the Memphis or any other VAMC all outstanding records of evaluation and/or treatment for the Veteran's headaches, dizziness, and skin disability.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA examination, by an appropriate physician, to assess the nature and etiology of his headaches and dizziness.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner is to provide an opinion as to whether any of the Veteran's service-connected disabilities (specifically, diabetes mellitus and coronary artery disease) cause or aggravate his headaches and dizziness.  A response to both aspects of the secondary service connection claim must be provided.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA skin diseases examination, to be performed by an appropriate VA examiner, to determine the current severity of his service-connected tinea pedis, manuum, and cruris.  The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed. 

The VA examiner should provide complete results of any testing of the Veteran's skin disability.  All signs and symptoms necessary for rating the Veteran's skin disability should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. §4.118, Diagnostic Code 7806.  The examiner is specifically requested to indicate:  a) the percent of the Veteran's entire body, and the percent of his exposed areas that are affected; and b) whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period and, if so, the total duration for the past 12 months.  

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

